    Case: 1:20-cv-06521 Document #: 15 Filed: 03/29/21 Page 1 of 2 PageID #:128




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


  DEBORAH LAUFER, Individually,                        Case No.: 1:20-cv-06521
                                                       Honorable Robert W. Gettleman
                  Plaintiff,
  v.

  MORRIS HOTEL FIRM, INC. d/b/a
  QUALITY INN MORRIS, an Illinois
  Corporation,

              Defendant.
  ___________________________

    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COMES NOW Plaintiff, DEBORAH LAUFER, and, pursuant to Rule 41(a)(1)(A)(i),

Fed.R.Civ.P., hereby files this Notice of Voluntary Dismissal Without Prejudice, and states:

       1.      Plaintiff filed this action on November 3, 2020. DE 1.

       2.      Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides:

                       (a) Voluntary Dismissal

                               (1) By the Plaintiff

                                      (A) Without a Court Order. Subject to [certain Rules and
                                      statutes inapplicable here], the plaintiff may dismiss an
                                      action without a court order by filing:

                                              (i) a notice of dismissal before the opposing party
                                              serves an answer or a motion for summary judgment
                                              ....
Fed. R. Civ. P. 41(a)(1)(A)(i).

       3.      As of the date of this filing, Defendant, MORRIS HOTEL FIRM, INC. d/b/a

QUALITY INN MORRIS, has not filed an answer or a motion for summary judgment.

       4.      Plaintiff therefore files this Notice of Voluntary Dismissal Without Prejudice.

                                                  1
    Case: 1:20-cv-06521 Document #: 15 Filed: 03/29/21 Page 2 of 2 PageID #:129




       WHEREFORE Plaintiff and her counsel hereby give notice that the above-styled action is

voluntarily dismissed, without prejudice against Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this March 29, 2021.


                                                     Respectfully submitted,

                                                     Attorney for Plaintiff(s):

                                                     By: /s/ Kimberly A. Corkill, Esq.

                                                     Kimberly A. Corkill, Of Counsel
                                                     Thomas B. Bacon, P.A.
                                                     7 N. Coyle Street
                                                     Pensacola, FL 32502
                                                     ph. 850-375-3475
                                                     fx 877-828-4446
                                                     kimberlyatlaw@gmail.com
                                                     Florida Bar Id. No. 84942

                                                     Thomas B. Bacon, Esq.
                                                     Thomas B. Bacon, P.A.
                                                     644 North Mc Donald St.
                                                     Mt. Dora, FL 32757
                                                     ph. (850)375-3475
                                                     kimberlyatlaw@gmail.com
                                                     Florida Bar. Id. No. 139262




                                                 2
